Case 17-56753-pwb       Doc 112    Filed 12/26/18 Entered 12/26/18 21:11:04             Desc Main
                                  Document     Page 1 of 13



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION


       IN RE:                              )     CASE NO. 17-56753-PWB
                                           )
            6420 ROSWELL ROAD INC.         )
                                           )
            Debtor.                        )
  ___________________________________________________________________________


                                    NOTICE OF HEARING

                (First Interim Fee Application for Debtor’s Counsel: $15,252.66)

     PLEASE TAKE NOTICE that Debtor’s counsel has filed a SECOND FEE
APPLICATION and related papers with the Court.

       PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on this Fee
Application in Courtroom 1401 at 10:00 a.m. on February 12, 2019.

        Your rights may be affected by the court’s ruling on these pleadings. You should read
these pleadings carefully and discuss them with your attorney, if you have one in this bankruptcy
case. (If you do not have an attorney, you may wish to consult one.) If you do not want the court
to grant the relief sought in these pleadings or if you want the court to consider your views, then
you and/or your attorney must attend the hearing. You may also file a written response to the
pleading with the Clerk at the address stated below, but you are not required to do so. If you file
a written response, you must attach a certificate stating when, how and on whom (including
addresses) you served the response. Mail or deliver your response so that it is received by the
Clerk at least two business days before the hearing. The address of the Clerk’s Office is Clerk,
U.S. Bankruptcy Court, Suite 1401, 75 Spring Street, Atlanta, Georgia 30303.

You must also mail a copy of your response to the undersigned at the address stated below.

                                                     By: /s/ Howard P. Slomka, Esquire
                                                     Howard P. Slomka, Esquire
                                                     Georgia Bar #652875
                                                     2859 Paces Ferry Rd. SE.
                                                     Suite 1700
                                                     Atlanta, Georgia 30339
                                                     Attorney for Debtor
Case 17-56753-pwb       Doc 112    Filed 12/26/18 Entered 12/26/18 21:11:04          Desc Main
                                  Document     Page 2 of 13



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION


       IN RE:                              )     CASE NO. 17-56753-PWB
                                           )
            6420 ROSWELL ROAD INC.         )
                                           )
            Debtor.                        )
  ___________________________________________________________________________


        SECOND FEE APPLICATION FEES DUE TO DEBTOR’S ATTORNEY
           FROM NOVEMBER 22, 2017 THROUGH NOVEMBER 21, 2018

                               (Total payment sought: $15,252.66)


       COMES NOW Slipakoff and Slomka P.C, successor by merger of The Slomka Law Firm

P.C (the “Law Firm”), Attorneys for Debtor, and files this Second Fee Application for Chapter

11 Legal Fees Due to Debtor’s Counsel (this “Application”) and in support thereof respectfully

shows as follows:

       1.       The Law Firm has represented 6420 Roswell Road Inc. (“Debtor”) since the date

of filing the Petition, April 12, 2017. Employment of Law Firm as Debtor’s counsel was

approved on May 17, 2017 (Doc. 21)

       2.       On November 22, 2017 the Law Firm made its First Application for the allowance

of interim compensation for pre-confirmation professional services rendered to Debtor from the

date of Chapter 11 petition preparation and filing through and including November 22, 2017

(Doc 21).

       3.       On January 5, 2018, the Court granted the First Fee Application in the amount of

$23,365.00 in addition to expenses of $200.00 (Doc. 55)
Case 17-56753-pwb       Doc 112     Filed 12/26/18 Entered 12/26/18 21:11:04           Desc Main
                                   Document     Page 3 of 13


        4.      On November 21, 2018 (Doc. 90) the present case was converted from Chapter 11

to Chapter 7.

        5.      The present Second Fee Application is submitted to cover the period of time

elapsing between the filing of the First Fee Application on November 22, 2017 and the

conversion of the case on November 21, 2018.

        6.      Law Firm has had numerous conferences and meetings with Debtor, creditors and

accountants of Debtor, attorneys for creditors and with the US Trustee’s office with reference to

this case, and has filed appropriate pleadings and attended hearings and performed other services

necessary to the proper administration of the estate.

        7.      The time expended by Law Firm and the work performed is duly itemized and set

forth in the “Accounting” attached here to as Exhibit A and incorporated herein.

        8.      The out-of-pocket expenses incurred by the Law Firm during the Period are not

sought in this Fee Application. The copy costs are charged at the rate of $0.10 per page.

Mailing and service costs are charged at the rate of $1.53 per small envelope or $2.25 for large

envelopes, or $1.00 over actual postage for oversize, overnight, or special delivery items. The

Schedules require 32 creditor envelopes.

        9.      No agreement or understanding exists between Law Firm and any other person for

the sharing of compensation received or to be received for services rendered in connection with

this case.

        10.     Law Firm shows that it has expended a total of 49.5 hours in law firm time for the

client during the relevant period, with total fees due in the amount of $15,252, and is therefore

due a total of $15,252, pursuant to the above-referenced and prior disclosed compensation
Case 17-56753-pwb       Doc 112     Filed 12/26/18 Entered 12/26/18 21:11:04          Desc Main
                                   Document     Page 4 of 13


agreement. This figure does NOT include the $1,500 in legal fees and $1,717 in filing costs paid

by Debtor for the preparation and filing of the Chapter 11 petition.

        11.     Pursuant to this Second Fee Application the Law Firm respectfully requests this

Court to allow such sums as Chapter 11 compensation, and to authorize the estate to pay the Law

Firm $15,252.

        12.     Law Firm makes the following representations with respect to the 12-part Johnson

test:

                (a) Time and Labor Required. Law Firm has expended a total of 49.5, hours

                   during the Period, at the following rates:

                   Individual                                          Hourly Rate

                       Howard P. Slomka, Esq.                          $350.00

                       Shawn J. Eisenberg, Esq.                        $300.00

                       Fernando Bustelo (Paralegal)                    $185.00

                (b) Novelty and Difficulty of Questions Presented: Debtor operates an adult

                   entertainment business and night club. Due to unforeseen slowdown in

                   demand and lack of a renewed customer base, in addition to legal fees and

                   expenses related to litigation involving denied permits by Gwinnet County,

                   the businesses stopped generating income and financial difficulties ensued for

                   the Debtor as result of its negative cash flow. The Chapter 11 case involved a

                   rushed filing due to Debtor’s unpaid property taxes to the Fulton County Tax

                   Commissioner and outstanding fees owed to law firms including the Levenson

                   Law Firm P.C arising from civil litigation involving Debtor.        Moreover,

                   undersigned provided legal counsel regarding the conversion of the case and

                   related actions required from Debtor. Because the case involves a list of 32
Case 17-56753-pwb   Doc 112     Filed 12/26/18 Entered 12/26/18 21:11:04              Desc Main
                               Document     Page 5 of 13


               creditors holders of various secured and unsecured claims, as well as Debtor’s

               principal who has had no previous bankruptcy experience, the case involved

               significant client contact and explanation up until the time of conversion of

               the case into a Chapter 7 bankruptcy.

            (c) Skill Requisite to Perform Legal Services Properly: Law Firm respectfully

               represents to the Court that it possesses the knowledge and skill to perform the

               legal services required by Debtor and has represented both Debtor and

               creditors is similar cases before this Court and others.

            (d) The Preclusion of Other Employment Due to Acceptance of This Client: Law

               Firm respectfully represents that the time dedicated to serving and visiting this

               client could have been dedicated to serving other clients of the firm, but for

               the demands of this case.     This is all the more so due to the fact that Firm

               founder Howard P. Slomka performed the bulk of the legal services

               personally.

            (e) Customary Fee for the Type of Services Rendered: Law Firm shows that the

               fees shown in the Accounting $350.00 per hour for attorneys and $185.00 for

               paralegals represent fees customary for representation of clients in Chapter 11

               bankruptcy cases.

            (f) Whether Fee is Fixed or Contingent: Law Firm’s fees are subject to Court

               review and approval under 11 USC 330, and to Debtor’s ability to pay. As

               such, collection is not definite, and the fee is not entirely fixed or contingent,

               but shares characteristics of each.
Case 17-56753-pwb    Doc 112    Filed 12/26/18 Entered 12/26/18 21:11:04             Desc Main
                               Document     Page 6 of 13


            (g) Time Limitations Imposed By Client or Other Circumstances: Law Firm

               shows that many of its tasks were performed under strict time limits and in

               preparation for hearings with set times. The filing of the original case was

               demanding, and involved considerable first day motions and hearings.

            (h) Amount Involved and Results Obtained: Law Firm filed a Chapter 11 case to

               save Debtor, and reorganize its operations. The case has been converted to

               Chapter 7.

            (i) Experience and Reputation of Attorneys:      Law Firm respectfully represents

               that it has significant experience and respect of peers and others in the legal

               community.      Howard P. Slomka has practiced in Atlanta since 1996, is

               licensed in two states, and presently serves as partner of the law firm Slipakoff

               & Slomka P.C. Mr. Slomka also served as General Counsel of a Hotel

               Holding Company that has navigated through a successful Chapter 11

               reorganization under his leadership. Law Firm represents both debtors and

               creditors in cases filed under Chapter 7, 11, and 13.

            (j) Undesirability of the Case: This factor is not usually applicable to Chapter 11

               cases, other than to point out that the Debtor is in the adult entertainment

               business. By filing this case at the post-judgment stage brought by its main

               creditor, Law Firm has provided a valuable service to Debtor, and therefore to

               the creditors as well.

            (k) Nature and Length of Professional Relationship With Client: Law Firm has

               represented Debtor since filing this case.
Case 17-56753-pwb    Doc 112    Filed 12/26/18 Entered 12/26/18 21:11:04               Desc Main
                               Document     Page 7 of 13


            (l) Awards in Similar Cases: The fees sought in this Application are significantly

                lower than would be expected in similar cases.        This is due to the fact that

                Law Firm has only charged for the time spent by Howard P. Slomka, and has

                not charged for many phone calls and routine follow up matters as an

                accommodation to Debtor. As a professional practice, Mr. Slomka does not

                bill his clients for cell phone calls taken during a commute, and this is when

                he speaks with Debtor most regularly.



      WHEREFORE, Law Firm prays that it be allowed Chapter 11 compensation as follows:

            (1) $15,252 for legal fees incurred during the Period;

            (2) grant any other relief it may deem just and proper.

                                                  Respectfully Submitted,
                                                  SLIPAKOFF AND SLOMKA, PC
                                                  Attorney for Debtor

                                                  By: /s/ Howard P. Slomka, Esquire
                                                  Georgia Bar #652875
                                                  2859 Paces Ferry Rd. SE.
                                                  Suite 1700
                                                  Atlanta, Georgia 30339
                                                  Attorney for Debtor
Case 17-56753-pwb    Doc 112    Filed 12/26/18 Entered 12/26/18 21:11:04   Desc Main
                               Document     Page 8 of 13




                      UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION


      IN RE:                               )     CASE NO. 17-56753-PWB
                                           )
            6420 ROSWELL ROAD INC.         )
                                           )
            Debtor.                        )
  ___________________________________________________________________________


                             CERTIFICATE OF SERVICE

       This is to certify that I have this day served the foregoing SECOND FEE
  APPLICATION FOR COMPENSATION DUE TO DEBTOR’S ATTORNEY THROUGH
  NOVEMBER 21, 2018 upon the following by US Mail and the ECF system.

                        SEE ATTACHED LIST OF CREDITORS


      Dated this 26 day of December, 2018.


                                             By: /s/ Howard P. Slomka, Esquire
                                             Georgia Bar #652875
                                             2859 Paces Ferry Rd. SE.
                                             Suite 1700
                                             Atlanta, Georgia 30339
                                             Attorney for Debtor
              Case
Label Matrix for  local 17-56753-pwb
                        noticing       Doc 112     FiledRoad
                                            6420 Roswell  12/26/18
                                                              Inc.    Entered 12/26/18 Angie
                                                                                       21:11:04
                                                                                             Lance    Desc Main
113E-1                                          Document
                                            6420 Roswell Road      Page 9 of 13        6868 Leslie Lane
Case 17-56753-pwb                            Sandy Springs, GA 30328-3112              Macon, GA 31220-5202
Northern District of Georgia
Atlanta
Fri Aug 17 23:29:57 EDT 2018
Atlanta Beverage                             Beverage Control                          Beverage Service Supply
1250 Atlanta Industrial Drive                5215 South Royal Atlanta Drive            1530 Carroll Drive
Marietta, GA 30066-6632                      Tucker, GA 30084-8611                     Suite 103
                                                                                       Atlanta, GA 30318-3600


Chase Auto Finance                           City of Sandy Springs Georgia             Ecolab
PO Box 901076                                7840 Roswell Road                         26252 Network Place
Fort Worth, TX 76101-2076                    Building 500                              Chicago, IL 60673-1262
                                             Sandy Springs, GA 30350-4891


Empire Distributors                          Estate of Charles Evans                   Fikes Services
3755 Atlanta Industrial Pkwy                 6270 Montlake Ave                         753 Port America Place
Atlanta, GA 30331-1027                       McDonough, GA 30253-8534                  Suite 205
                                                                                       Grapevine, TX 76051-7602


Fulton County Tax Commission                 Fulton County Tax Commissioner            Genral Wholesale
141 Pryor Street SW                          141 Pryor St Suite 1113                   1595 Marietta Blvd
Suite 1106                                   Atlanta, GA 30303-3566                    Atlanta, GA 30318-3642
Atlanta, GA 30303-3446


Georgia Crown                                (p)GEORGIA DEPARTMENT OF REVENUE          Harlan S. Miller
100 Georgia Crown Drive                      COMPLIANCE DIVISION                       6868 Leslie Lane
McDonough, GA 30253-9071                     ARCS BANKRUPTCY                           Macon, GA 31220-5202
                                             1800 CENTURY BLVD NE SUITE 9100
                                             ATLANTA GA 30345-3202

Harry Freese                                 INTERNAL REVENUE SERVICE                  Internal Revenue Service
1270 Keans Court                             P O BOX 7346                              P. O. Box 7346
Roswell, GA 30075-6357                       2970 MARKET STREET                        Philadelphia, PA 19101-7346
                                             PHILADELPHIA, PA. 19104-5002


KHADEJAH AHMED                               Miller Legal, PC                          James H. Morawetz
6868 Leslie Lane                             3646 Vineville Avenue                     Office of U.S. Trustee
Macon, GA 31220-5202                         Macon, GA 31204-1868                      362 Richard Russell Bldg.
                                                                                       75 Ted Turner Drive, SW
                                                                                       Atlanta, GA 30303-3330

National Distributors                        Martin P. Ochs                            Office of the United States Trustee
PO Box 44127                                 Office of the U. S. Trustee               362 Richard Russell Building
Atlanta, GA 30336-1127                       362 Richard Russell Federal Bldg.         75 Ted Turner Drive, SW
                                             75 Ted Turner Drive, SW                   Atlanta, GA 30303-3315
                                             Atlanta, GA 30303-3330

Savannah Distributors                        Secretary of the Treasury                 Howard P. Slomka
2860 Bankers                                 15th & Pennsylvania Avenue, NW            Slipakoff & Slomka, PC
Atlanta, GA 30360                            Washington, DC 20200                      Overlook III - Suite 1700
                                                                                       2859 Paces Ferry Rd, SE
                                                                                       Atlanta, GA 30339-6213
              Case
U. S. Securities       17-56753-pwb
                 and Exchange Commission    Doc 112
                                                 United Filed  12/26/18 Entered 12/26/18 Nancy
                                                        Distributors                     21:11:04
                                                                                               J. Whaley Desc Main
Office of Reorganization                             Document
                                                 5500 United Drive   Page 10 of 13       Nancy J. Whaley, Standing Ch. 13 Trustee
Suite 900                                            Smyrna, GA 30082-4755                                303 Peachtree Center Avenue
950 East Paces Ferry Road, NE                                                                             Suite 120, Suntrust Garden Plaza
Atlanta, GA 30326-1382                                                                                    Atlanta, GA 30303-1216

Ryan J. Williams
Nancy J. Whaley
Standing Chapter 13 Trustee
303 Peachtree Center Avenue
Suite 120
Atlanta, GA 30303-1286


                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Georgia Department of Revenue
Bankruptcy Division
Post Office Box 161108
Atlanta, GA 30321




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Angie Lance                                       (u)Khadejah Ahmed                                    (u)Polay & Clark




(u)The Wiggins Law Group LLC                         (u)Cary Wiggins                                      End of Label Matrix
                                                                                                          Mailable recipients   33
                                                                                                          Bypassed recipients    5
                                                                                                          Total                 38
                                 Case 17-56753-pwb              Doc 112          Filed 12/26/18 Entered 12/26/18 21:11:04                 Desc Main
                                                                               Document      Page 11 of 13

                                                       Slipakoff & Slomka, PC                                                         EXHIBIT A
                                                       Time Activities by Client Detail
                                                       Activity: November 22, 2017 - December 19, 2018
                                                       6420 Roswell Road C11
  Activity
   Date        Employee              Product/Service                                Memo/Description                        Rates        Duration          Billable   Amount

                                                       Review and file October MOR(15 mins); review claims and prep
11/29/2017   Howie Slomka     C11 Attorney Services    for plan(30 mins); tc louis levenson(15 mins).                        350.00                   1 Yes                    350.00


                                                       Prepare and file November Operating Report(15 mins). Review net
             Fernando Bustelo                          returns since filing and increase on revenue(30 ,mins). Phone
12/21/2017   (Vendor)         C11 Paralegal Services   conference with client, accountant and HPS(30 mins).                  185.00                 1.25 Yes                   231.25

                                                       TC client re new lawsuits and liabilities(30 mins); review fee app
01/03/2018   Howie Slomka     C11 Attorney Services    for Jan 4 hrg(20 mins).                                               350.00         0.8333333 Yes                      291.67

                                                       Attend hrg on fee app(90 mins); prep order(20 mins); prep
01/04/2018   Howie Slomka     C11 Attorney Services    disclosure statement(30 mins)                                         350.00         2.1666667 Yes                      758.33


                                                       Review related financial documents to prepare December
                                                       Operating report(25 mins). Obtain evidence of payment of past due
                                                       trustee fees and forward to Jim Morowitz. Email CPA with
01/30/2018   Fernando Bustelo C11 Paralegal Services   accounting questions, compile and file Operating Report(20 mins).     185.00                 0.75 Yes                   138.75



02/07/2018   Howie Slomka     C11 Attorney Services    TC hrlan miller, cary wiggins and Mario; draft disclosure             350.00         0.3333333 Yes                      116.67

                                                       Research sale of possessory interest in lease...email client (90
02/13/2018   Howie Slomka     C11 Attorney Services    mins). TC with lawyers for ethical consultations (60mins)             350.00                  2.5 Yes                   875.00

                                                       TC Harry Freese re purchase of possessory interest; further
2/14/2018    Howie Slomka     C11 Attorney Services    research re caselaw and recent offers (90 mins).                      350.00         1.3333333 Yes                      466.67

                                                       review files and prep plan(60mins); TC with client re sale of
02/21/2018   Howie Slomka     C11 Attorney Services    possessory interest (20 mins)                                         350.00         1.3333333 Yes                      466.67
                                                       work on budget and disclosure statement(60 mins); review claims
                                                       (30 mins); TC to creditors about payment terms and plans and
03/09/2018   Howie Slomka     C11 Attorney Services    POC amendments (45 mins).                                             350.00         2.3333333 Yes                      816.67

                                                       finalize disclosure statement and math/spreadsheets(60 mins) and
03/12/2018   Howie Slomka     C11 Attorney Services    plan (60 mins) and file both (60 mins).                               350.00                   3 Yes                1,050.00

                                                       prep and mail service of Disclosure statement order, including
03/19/2018   Howie Slomka     C11 Attorney Services    copying and service.                                                  350.00                   2 Yes                    700.00
                                                       TC HARLAN MILLER (30 mins); PREPARE FOR DISCLOSURE
                                                       STATEMENT HEARING(1.1 hours) ; TC ANNE HSIE RE
04/23/2018   Howie Slomka     C11 Attorney Services    FINANCIALS (45 mins).                                                 350.00         2.3333333 Yes                      816.67

                                                       Prep for and attend hearing on disclosure statement(2 hours);
04/24/2018   Howie Slomka     C11 Attorney Services    amend and review M. operating reports (30 mins).                      350.00                  2.5 Yes                   875.00
                                 Case 17-56753-pwb             Doc 112       Filed 12/26/18 Entered 12/26/18 21:11:04                      Desc Main
                                                                           Document      Page 12 of 13

                                                       review all filed MORS and revise Disclosure statement to explain
05/07/2018   Howie Slomka     C11 Attorney Services    what happens if no sale of land                                            350.00          0.5 Yes    175.00

                                                       Revise plan and tc chambers re order for hearing(30 mins).        email
05/08/2018   Howie Slomka     C11 Attorney Services    creditors (15 mins).                                                       350.00         0.75 Yes    262.50

05/14/2018   Howie Slomka     Chapter 11 Filing Fees   MOR and review plan and ballots                                              0.00    0.4166667 Yes       0.00

                                                       review MOR and TC client about papers for 341; prepare for
05/15/2018   Howie Slomka     C11 Attorney Services    confirmation hrg                                                           350.00    0.3333333 Yes    116.67

                                                       review docket and MOR(25 mins); draft papers for confirmation
06/15/2018   Howie Slomka     C11 Attorney Services    hearing 40mins)                                                            350.00    1.0833333 Yes    379.17
                                                       TC CLIENT RE LIKELY SHUT DOWN OF BAR. REOPENING AS
                                                       NEW OPERATION (60 mins). Multiple calls and emails re next
06/25/2018   Howie Slomka     C11 Attorney Services    plans and likely budgets (60 mins)                                         350.00           2 Yes     700.00


                                                       TC Harlan MIller and Harry Freese re future of case(60 mins), club
07/25/2018   Howie Slomka     C11 Attorney Services    and 2004 exam (30 mins); review plan and dodcket (30 mins).                350.00           2 Yes     700.00
                                                       Draft and file Appl and order and notice for plan approval and hrg
                                                       50; reach out to client re health and club status ; tc civil attorney re
08/02/2018   Howie Slomka     C11 Attorney Services    lawsuits 30                                                                350.00    1.3333333 Yes    466.67

                                                       TC COUNSLE RE STATE COURT PROCEEDINGS; REVIEW
08/17/2018   Howie Slomka     C11 Attorney Services    MOR AND INSURANCE DECS                                                     350.00    0.4166667 Yes    145.83


                                                       mailing cost to serve creditors with the Order Confirming DS,
08/17/2018   Hakan Demiroglu Chapter 11 Filing Fees    Amended Plan and Ballots in the Chapter 11 case of 6420 Roswell.            11.80           1 Yes      11.80
                                                       TC and emails with Cary WIggins re Fulton county hearing(30
                                                       mins); tc client re same (30 mins).
09/05/2018   Howie Slomka     C11 Attorney Services    review case status and plan for compliance.                                350.00           1 Yes     350.00
                                                       Prepare and file Ballot Report; confrim all incoming and filed
                                                       ballots; confirm style and form and file with Court; prepare for
9/13/2018    Howie Slomka     C11 Attorney Services    confirmation.                                                              250.00          1.5 Yes    375.00
                                                       Personal meeting with Harry Freese and granddaughter to discuss
                                                       conversion of the Chapter 11 case to Chapter 7. Go over assets
                                                       and creditors and correlation to personal BK as well. Noon until
10/01/2018   Howie Slomka     C11 Attorney Services    2:25 pm at hospital                                                        350.00         2.25 Yes    787.50
                                                       30 min TC with Harry Freese re upcoming hearings; review docket
                                                       and motions(30 mins); TC creditors and LL concerning assets in
10/19/2018   Howie Slomka     C11 Attorney Services    store.                                                                     350.00           1 Yes     350.00
                                                       Prep for and attend hrg on MTD and confirmation (2hours) draft
                                                       order and TC with client regarding LL claims and lifting stay (1
10/23/2018   Howie Slomka     C11 Attorney Services    hour)                                                                      350.00           3 Yes    1,050.00

                                                       Draft fee application for CPA, notice and proposed order. Transmit
11/02/2018   Fernando Bustelo C11 Paralegal Services   to HPS and file with exhibits.                                               0.00    1.1666667 No
                               Case 17-56753-pwb           Doc 112      Filed 12/26/18 Entered 12/26/18 21:11:04                 Desc Main
                                                                      Document      Page 13 of 13

                                                    Review brief by UST (20 mins) Draft email to UST and place TC
                                                    (15 mins)
                                                    Review case law and propose a consent order to convert to C7.
11/14/2018   Howie Slomka   C11 Attorney Services   Review claims and prepare for hrg on Thursday. (1:25)               350.00           2 Yes          700.00
                                                    45 MINs - prep for and attend hrg in court; 30 Mins prep and file
                                                    Dislcosure of new civil case; review consent order; 30 mins - TC
                                                    with client and review filed; email L levenson about need to
11/14/2018   Howie Slomka   C11 Attorney Services   transfer trust account.                                             350.00         1.75 Yes         612.50



11/19/2018   Howie Slomka   C11 Attorney Services   review and upload final consent order.                              350.00    0.3333333 Yes         116.67


                                                    CASE CONVERTED ON NOV 21, 2018 - NO FURTHER FEES
                                                                                                                                       49.5       $   15,252.66
